Citation Nr: 0520048	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for mitral valve regurgitation, aortic valve 
disorders and mitral murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1946 to November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  That rating decision granted service 
connection for mitral valve regurgitation, aortic valve 
disorders and mitral murmur and assigned a 10 percent 
disability rating, effective in January 2002. 

A motion to advance this case on the Board's docket, which 
was received by the Board in June 2005, was granted by the 
Board on July 1, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reason for remand:  Inadequate medical evidence on which to 
rate the disability.  The veteran claims entitlement to an 
increased initial disability rating for his service-connected 
heart disorder.  Specifically, he claims that his service-
connected mitral valve regurgitation, aortic valve disorders 
and mitral murmur warrants the assignment of a disability 
rating in excess of the 10 percent rating which was assigned 
upon the initial grant of service connection.  In a written 
statement dated December 2004, the veteran's representative 
requested that a Compensation and Pension examination of the 
veteran be conducted.  

A review of the claims file reveals that the most recent VA 
Compensation and Pension cardiac examination was conducted in 
February 2001.  Moreover, although there are VA cardiac 
treatment records dated as recently as August 2004, they do 
not contain all of the information necessary to rate the 
veteran's service-connected disability.  Specifically, there 
is no indication in the record as to the veteran's work 
capacity in metabolic equivalents (METS).  No determination 
of METS, either by estimation or by exercise testing, was 
conducted in this case.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Therefore, a VA 
examination of the veteran should be ordered in this case to 
obtain the medical information necessary to rate the 
disability.  

VA treatment records dated in August 2004 reveal that the 
veteran was being scheduled for coronary artery by-pass 
surgery in November 2004.  However, these records have not 
been obtained.  This should be done.  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Based on the above, this case is being remanded for the 
following actions:

1.  The RO should request complete copies 
of the veteran's VA treatment records 
from the Minneapolis VA Medical Center 
(VAMC) for treatment of his 
cardiovascular disabilities since August 
2004.  All information obtained must be 
made part of the file.  All efforts to 
obtain these records must be fully 
documented.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the severity of his service-
connected heart disorder.  The examiner 
should conduct all necessary tests, 
including x-rays, electrocardiogram, or 
echocardiogram as indicated.  The 
examiner should determine the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimate of the level 
of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops 
should be provided expressed in METs.  To 
the extent possible, the examiner should 
state whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X- 
ray.  The examiner should determine the 
number, if any, of episodes of acute 
congestive heart failure in the past year 
and, unless it would be medically 
unadvisable, determine the level of left 
ventricular ejection fraction.  The 
examiner is also requested to indicate, 
if possible, what portion of the 
veteran's disability is caused by the 
service-connected mitral valve 
regurgitation, aortic valve disorders and 
mitral murmur as opposed to the 
nonservice connected coronary artery 
disease.  The report of the examination 
should be associated with the veteran's 
VA claims folder.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician must provide complete 
rationale for all conclusions reached.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO must 
readjudicate the veteran's claim with 
particular attention to the evidence 
placed in the claims file since the 
February 2004 Statement of the Case.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


